UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7488


TERENCE TERELL BRYAN, a/k/a T. Terell Bryan, a/k/a Terence
Bryan,

                Petitioner – Appellant,

          v.

SCDC; WARDEN CARTLEDGE; RESPONSIBLE OFFICERS,

                Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cv-01590-TLW)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terence Terell Bryan, Appellant Pro Se.       Erin Mary Farrell,
Daniel Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina; Donald John Zelenka, Deputy Assistant
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terence       Terell    Bryan          seeks    to    appeal        the    district

court’s       order    adopting       the        magistrate         judge’s        report       and

recommendation        and    granting       the       South       Carolina    Department         of

Corrections’ motion for summary judgment on his 28 U.S.C. § 2254

(2006) petition.         We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                  “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on    March    16,     2009.         The    notice           of    appeal    was        filed   on

October 20, 2010. *          Because Bryan failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                        Accordingly, we deny Bryan’s

motions   for     a     certificate         of       appealability          and    to     appoint

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                                 2
counsel.    We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3